Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People's Republic of China on 12/15/2017. It is noted, however, that applicant has not filed a certified copy of the CN201721753395.8 application as required by 37 CFR 1.55.
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relating to the use of "adapted to" to provide structure for the mode switching device and actuating unit. As such it is unclear what structure is to be used.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: "to switch the temperature control device from the first heating mode to the second heating mode".  The structure to change the heating mode in this claim is not present.  The examiner recommends either removing this sentence because it appears in later claims or to combine claims to add the missing structure to this claim.

Claim2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 Claims 2 and 8 recites the limitation "actuate unit" in line 20 pages 12 and 15.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends changing “actuate unit” to “actuating unit”.

	Claims 3-6 are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they are dependent upon claims 1 and 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102\(a)(2)\ as being anticipated by US2015/0144007A1 Li (hereinafter “Li”).
Regarding claim 1, Li teaches:
A mode switching device (Li switching unit 6) adapted to be mounted to a grill machine (Li grilling unit 3), 
the grill machine including a lower grill unit (Li base housing 311 in addition to first grilling plate 313), 
an upper grill unit (Li second grilling plate 322) and a temperature control device (Li controlling unit 5), 
the upper grill unit being pivotally connected to the lower grill unit and being pivotable between an open position and a closed position (Li par. 3),
the temperature control device (Li controlling unit 5) being switchable between a first heating mode and a second heating mode (Li par. 17), 
said mode switching device comprising an actuating unit (the apparatus in Li comprising elements of 312, 311, 633, 631, 63, 634, 635, 64, 624, 623, 621, 62, 622, and 61; par. 18) that is adapted to be mounted to the lower grill unit (Li par. 14), 
wherein, when the upper grill unit is pivoted from the closed position to the open position (Li par. 3), 
to switch the temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode (Li par. 21; par. 23).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 4, 5, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0144007A1 Li (hereinafter “Li”).
Regarding claim 2, Li teaches the mode switching device as claimed in claim 1 and further discloses said actuate unit includes a first pushing member (Li pushing member 323) and a second pushing member (Li trigger element; rod 635); and when the upper grill unit is pivoted from the closed position to the open position, the upper grill unit downwardly presses said first pushing member (Li pushing member 323) such that said first pushing member (Li pushing member 323) moves vertically to push the second pushing member (Li trigger element; rod 635) to move horizontally (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) so as to switch the temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode (Li par. 21; par. 23). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein: said actuate unit includes a first pushing member (Li pushing member 323)and a second pushing member; and when the upper grill unit is pivoted from the closed position to the open position, the upper grill unit downwardly presses said first pushing member (Li pushing member 323) such that said first pushing member (Li pushing member 323) moves vertically to push the second pushing member to move horizontally (Li, par 16; par. 21; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) so as to switch the temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode as suggested and taught by Li, for the purpose of providing a mechanism that can be translate vertical to horizontal movement of the device when the upper and lower mechanisms are brought into a closed state. 

The mode switching device as claimed in claim 2, as discussed above and further discloses wherein: said mode switching device further comprises a mounting seat (Li base housing 311) to which said actuating unit is mounted and which is adapted to be mounted to the lower grill unit (see Li fig. 5 below), and a transverse biasing member (Li biasing member 64) that is connected between said mounting seat and said second pushing member (Li rod 635, also see Li fig. 5 below); and when the upper grill unit is at the closed position so that said first pushing member (Li pushing member 323) is not pushed by the upper grill unit (Li par. 23; reference 112b rejection above, The mere duplication of parts has no patentable significance unless new and unexpected result is produced.  For example, the process of closing the grill unit in the instant application is merely a rearrangement of parts of the grill unit.  The pushing member in Li as discussed above is designed to press the trigger element 63 when the grilling plate is in the open position), said transverse biasing member (Li biasing member 64) biases said second pushing member (Li trigger element; rod 635) to move horizontally away (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) from the temperature control device (Li controlling unit 5) such that said second pushing member (Li trigger element; rod 635) pushes said first pushing member (Li pushing member 323) to move upwardly (The mere rearrangement of parts has no patentable significance unless new and unexpected result is produced.  For example, the process of closing the grill unit in the instant application is merely duplicated to the reverse process of opening the grill unit).  As such it is expected that upon opening the grill unit, the potential energy of the . Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the in the instant application, to include said mode switching device further comprises a mounting seat to which said actuating unit is mounted and which is adapted to be mounted to the lower grill unit, and a transverse biasing member that is connected between said mounting seat and said second pushing member; and when the upper grill unit is at the closed position so that said first pushing member is not pushed by the upper grill unit, said transverse biasing member biases said second pushing member to move horizontally away from the temperature control device such that said second pushing member  pushes said first pushing member to move upwardly, as suggested and taught by Li, for the purpose of providing an apparatus that translates vertical movement to horizontal movement when a grill is closed and an upper grill comes in contact with a lower grill.   

    PNG
    media_image1.png
    258
    478
    media_image1.png
    Greyscale


Regarding claim 4, Li teaches the mode switching device as claimed in claim 3 as discussed above and further discloses wherein said mode switching device further comprises a longitudinal biasing member (Li biasing member 64; par. 22; the biasing member is longitudinally mounted around the rod 635) that is connected between said mounting seat (Li base housing 311) and said first pushing member (see Li figure 5 below; pushing member 323), and that biases said first pushing member (Li pushing member 323) to move upwardly (see Li figure 5 below; the first pushing member is attached to the machine by a pivot point and because of this the first pushing member is locked into moving in a circular manner around the pivot point. Circular movement by its nature has an upward and outward component to its movement vectors, therefore 323 in Li is moved upward and horizontal at the same time).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to such that wherein said mode switching device further comprises a longitudinal biasing member that is connected between said mounting seat and said first pushing member, and that biases said first pushing member to move upwardly, as suggested and taught by Li, for the purpose of providing a biasing member located longitudinally around a pushing member such that when the external force is removed from the pushing device, the apparatus can be reset into its original position. 

    PNG
    media_image2.png
    409
    624
    media_image2.png
    Greyscale


Regarding claim 5, Li teaches the mode switching device as claimed in claim 4 as discussed above and further discloses  wherein: said second pushing member (Li trigger element; rod 635) has a lower pushing portion (Li trigger element 63), and an abutting rod (Li rod 635)  that extends horizontally from said lower pushing portion (Li trigger element 63), that is adapted to be spaced apart from the temperature control device (Li controlling unit 5) due to the biasing action of said transverse biasing member (Li biasing member 64) when the upper grill unit is at the closed position (Li par. 22; 23), and that is adapted to be moved to contact and switch (Li par. 23; the switch is engaged when the abutting rod is moved in physical the temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode (Li par. 24) when the upper grill unit is pivoted from the closed position to the open position (Li par. 23; 24; 25; When the handle on the upper grill unit according to Li is moved from the closed to open position or vice versa, the upper pushing portion contacts or releases the lower pushing portion and causes the abutting rod to engage or disengage with the switch thereby triggering a change in the heating mode from a first to a second mode); said lower pushing portion (Li trigger element 63) has a lower inclined surface (Li curved surface 631); and said first pushing member (Li pushing member 323)has a protruding portion that is adapted to be pushed by the upper grill unit (see Li figure 1 below) , and an upper pushing portion (Li pushing member 323 and handle 321) that abuts against said lower inclined surface (Li curved surface 631) so that said upper pushing portion (Li, specifically relating to the rounded surface of pushing member 323 and it being attached to handle 321; the round surface performs the same function and it would be an obvious variant because both surfaces move in relation to each other for converting a vertical force into a horizontal force to move the horizontal pushing member 631) is co-moved with said protruding portion (see Li fig. 5 below) to push said lower inclined surface (Li curved surface 631) to horizontally move said second pushing member (Li trigger element; rod 635) when said protruding portion is pushed by the upper grill unit to move downwardly (in Li, the protruding portion is attached pivotally to the upper grill unit and as such has downward and horizontal movement vectors associated with moving about a pivot point as discussed above and shown in Li fig. 5 above).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include said second pushing member has a lower pushing portion, and an abutting rod that extends horizontally from said lower pushing portion, that is adapted to be spaced apart from the temperature control device due to the biasing action of said transverse biasing member when the upper grill unit is at the closed position, and that is adapted to be moved to contact and switch the temperature control device from the first heating mode to the second heating mode when the upper grill unit is pivoted from the closed position to the open position; said lower pushing portion has a lower inclined surface; and said first pushing member has a protruding portion that is adapted to be pushed by the upper grill unit, and an upper pushing portion that abuts against said lower inclined surface so that said upper pushing portion is co-moved with said protruding portion to push said lower inclined surface to horizontally move said second pushing member when said protruding portion is pushed by the upper grill unit to move downwardly, as suggested and taught by Li, for the purpose of providing a feature to advantageously compress a button or plunger when a grill is open or closed to provide a way to electrically or mechanically determine if the grill is open or closed.  

    PNG
    media_image3.png
    244
    286
    media_image3.png
    Greyscale


Regarding claim 7, Li teaches a grill machine (Li grilling unit 3) comprising: a grill mechanism including a lower grill unit (Li base housing 311 in addition to first grilling plate 313), and an upper grill unit (Li second grilling plate 322) that is pivotally connected to said lower grill unit and that is pivotable between an open position and a closed position (Li par. 3); a temperature control device (Li controlling unit 5) switchable between a first heating mode and a second heating mode (Li par. 17); and a mode switching device (Li switching unit 6) including an actuating unit (the apparatus in Li comprising elements of 312, 311, 633, 631, 63, 634, 635, 64, 624, 623, 621, 62, 622, and 61; par. 18) that is mounted to said lower grill unit, wherein, when said upper grill unit is pivoted from the closed position to the open position (Li par. 3), said upper grill unit downwardly presses (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel) said actuating unit to switch said temperature control device  from the first heating mode to the second heating mode (Li par. 21; par. 23).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A grill machine comprising: a grill mechanism including a lower grill unit, and an upper grill unit that is pivotally connected to said lower grill unit and that is pivotable between an open position and a closed position; a temperature control device switchable between a first heating mode and a second heating mode; and a mode switching device including an actuating unit that is mounted to said lower grill unit, wherein, when said upper grill unit is pivoted from the closed position to the open position, said upper grill unit downwardly presses said actuating unit to switch said temperature control device from the first heating mode to the second heating mode, as suggested and taught by Li, for the purpose of providing a set of devices to advantageously create a way to determine when a grilling machine is open or closed for the purpose of changing heating modes of the grilling device. 

Regarding claim 8, Li teaches The grill machine as claimed in claim 7 as discussed above and further discloses  , wherein: said actuate unit includes a first pushing member (Li pushing member 323)and a second pushing member (Li trigger element; rod 635); and when said upper grill unit (Li second grilling plate 322) is pivoted from the closed position to the open position, said upper grill unit (Li second grilling plate 322) downwardly presses (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) said first pushing member (Li pushing member 323) such that said first pushing member (Li pushing member 323) moves vertically to push (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) said second pushing member (Li trigger element; rod 635) to move horizontally (Li, par 16; as the handle in Li is moved to a downward position the pushing member 323 has horizontal and vertical movement vectors for a period of the travel and as such engages the trigger element 63 to move it in a horizontal direction) so as to switch said temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode (Li par. 17).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to such that wherein: said actuate unit includes a first pushing member and a second pushing member; and when said upper grill unit is pivoted from the closed position to the open position, said upper grill unit downwardly presses said first pushing member such that said first pushing member moves vertically to push said second pushing member to move horizontally so as to switch said temperature control device from the first heating mode to the second heating mode, as suggested and taught by Li, for the purpose of providing  a mechanism that can be translate vertical to horizontal movement of the device when the upper and lower mechanisms are brought into a closed state.

Regarding claim 9, Li teaches the grill machine as claimed in claim 8 as discussed above and further discloses  wherein: said mode switching device (Li switching unit 6) further includes a mounting seat (Li base housing 311) to which said actuating unit (the apparatus in Li  is mounted and which is mounted to said lower grill unit (see Li figure 5 below), and a transverse biasing member that is connected between said mounting seat and said second pushing member (Li rod 635, also see Li fig. 5 below); and when said upper grill unit (Li second grilling plate 322) is at the closed position so that said first pushing member (Li pushing member 323) is not pushed by said upper grill unit (Li second grilling plate 322; par. 23; par. 24), said transverse biasing member (Li biasing member 64) biases said second pushing member (Li trigger element; rod 635) to move horizontally away from said temperature control device (Li controlling unit 5) such that said second pushing member (Li trigger element; rod 635) pushes said first pushing member (Li pushing member 323) to move upwardly (see Li figure 5 below; the first pushing member is attached to the machine by a pivot point and because of this the first pushing member is locked into moving in a circular manner around the pivot point. Circular movement by its nature has an upward and outward component to its movement vectors, therefore 323 in Li is moved upward and horizontal at the same time).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to such that wherein: said mode switching device further includes a mounting seat to which said actuating unit is mounted and which is mounted to said lower grill unit, and a transverse biasing member that is connected between said mounting seat and said second pushing member; and when said upper grill unit is at the closed position so that said first pushing member is not pushed by said upper grill unit, said transverse biasing member biases said second pushing member to move horizontally away from said temperature control device such that said second pushing member pushes said first pushing member to move upwardly, as suggested and taught by Li, for the purpose of providing a biasing member located longitudinally around a pushing member such that when the external force is removed from the pushing device, the apparatus can be reset into its original position.  

    PNG
    media_image4.png
    287
    531
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    409
    624
    media_image2.png
    Greyscale


Regarding claim 10, Li teaches the grill machine as claimed in claim 9 as discussed above and further discloses wherein said mode switching device further includes a longitudinal biasing member (Li biasing member 64; par. 22; the biasing member is longitudinally mounted around the rod 635) that is connected between said mounting seat (Li base housing 311) and said first pushing member (see Li figure 5 below; pushing member 323), and that biases said first pushing member (Li pushing member 323) to move upwardly (see Li figure 5 below; the first pushing member is attached to the machine by a pivot point and because of this the first pushing member is locked into moving in a circular manner around the wherein said mode switching device further includes a longitudinal biasing member that is connected between said mounting seat and said first pushing member, and that biases said first pushing member to move upwardly, as suggested and taught by Li, for the purpose of providing a biasing member located longitudinally around a pushing member such that when the external force is removed from the pushing device, the apparatus can be reset into its original position.

    PNG
    media_image2.png
    409
    624
    media_image2.png
    Greyscale


Regarding claim 11, Li teaches the grill machine as claimed in claim 10 as discussed above and further discloses  wherein: said second pushing member (Li trigger element; rod 635) has a lower pushing portion (Li trigger element 63), and an abutting rod (Li rod 635) that extends horizontally from said lower pushing portion (Li trigger element 63), that is adapted to be spaced apart from said temperature control device (Li controlling unit 5) due to the biasing action of said transverse biasing member (Li biasing member 64) when said upper grill unit (Li second grilling plate 322) is at the closed position (Li par. 22; 23), and that is moved to contact and switch (Li par. 23; the switch is engaged when the abutting rod is moved in physical contact with the switch) the temperature control device (Li controlling unit 5) from the first heating mode to the second heating mode (Li par. 24) when said upper grill unit (Li second grilling plate 322) is pivoted from the closed position to the open position (Li par. 23; 24; 25; When the handle on the upper grill unit according to Li is moved from the closed to open position or vice versa, the upper pushing portion contacts or releases the lower pushing portion and causes the abutting rod to engage or disengage with the switch thereby triggering a change in the heating mode from a first to a second mode); said lower pushing portion (Li trigger element 63) has a lower inclined surface (Li curved surface 631); and said first pushing member (Li pushing member 323) has a protruding portion (see Li fig. 5 below), and an upper pushing portion (Li pushing member 323 and handle 321) that abuts against said lower inclined surface (Li curved surface 631) so that said upper pushing portion (Li pushing member 323 and handle 321) is co-moved with said protruding portion to push (Li par. 21) said lower inclined surface (Li curved surface 631) to horizontally move said second pushing member (Li the round surface performs the same function and it would be an obvious variant that both surfaces move in relation to each other for converting a vertical force into a horizontal force to move the horizontal pushing member 631) when said protruding portion is pushed by said upper grill unit (Li second grilling plate 322) to move downwardly (in Li, the protruding portion is attached pivotally to the upper grill unit and as such has downward and horizontal movement vectors associated with moving about a pivot point as discussed above and shown in Li fig. 5 above).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein: said second pushing member has a lower pushing portion, and an abutting rod that extends horizontally from said lower pushing portion, that is adapted to be spaced apart from said temperature control device due to the biasing action of said transverse biasing member when said upper grill unit is at the closed position, and that is moved to contact and switch the temperature control device from the first heating mode to the second heating mode when said upper grill unit is pivoted from the closed position to the open position; said lower pushing portion has a lower inclined surface; and said first pushing member has a protruding portion, and an upper pushing portion that abuts against said lower inclined surface so that said upper pushing portion is co-moved with said protruding portion to push said lower inclined surface to horizontally move said second pushing member when said protruding portion is pushed by said upper grill unit to move downwardly, as suggested and taught by Li, for the purpose of providing a feature to advantageously compress a button or plunger when a grill is open or closed to provide a way to electrically or mechanically determine if the grill is open or closed.  


    PNG
    media_image3.png
    244
    286
    media_image3.png
    Greyscale


Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0144007A1 Li in view of 4,985,605 Valenzona (hereinafter “Valenzona”). 
Regarding claim 6, Li teaches the mode switching device as claimed in claim 5 as discussed above and further discloses when said protruding portion is pushed by the upper grill unit (Li second grilling plate 322) to move downwardly (in Li, the protruding portion is attached pivotally to the upper grill unit and as such has downward and horizontal movement vectors associated with moving about a pivot point as discussed above and shown in Li fig. 5 below).   However, Valenzona teaches wherein said upper pushing portion has a upper inclined surface (Valenzona incline surface 190; Figs. 7a-7e) that contacts said lower inclined surface (Valenzona extending tooth 184) of said second pushing member (Valenzona ratchet protuberance 182)  such that said upper inclined surface moves along said lower inclined surface (Valenzona column 8 lines 46-64)  and pushes said lower inclined surface (Valenzona extending tooth 184) to move said second pushing member (Valenzona ratchet protuberance 182; column 8 line 65 through column 9 line 15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, to include wherein said upper pushing portion has a upper inclined surface that contacts said lower inclined surface of said second pushing member such that said upper inclined surface moves along said lower inclined surface and pushes said lower inclined surface to move said second pushing member when said protruding portion is pushed by the upper grill unit to move downwardly, as suggested and taught by Valenzona, for the purpose of providing an upper and lower incline surface in slide able contact to advantageously provide an improved way to translate vertical (downward) movement into horizontal movement.   

    PNG
    media_image2.png
    409
    624
    media_image2.png
    Greyscale


Regarding claim 12, Li teaches the grill machine as claimed in claim 11 as discussed above and further discloses when said protruding portion is pushed by said upper grill unit (Li second grilling plate 322) to move downwardly (in Li, the protruding portion is attached pivotally to the upper grill unit and as such has downward and horizontal movement vectors associated with moving about a pivot point as discussed above and shown in Li fig. 5 below).  However, Valenzona teaches wherein said upper pushing portion has a upper inclined surface (Valenzona incline surface 190) that contacts said lower inclined surface (Valenzona extending tooth 184) of said second pushing member (Valenzona ratchet protuberance 182) such that said upper inclined surface moves along said lower inclined surface (Valenzona column 8 lines 46-64) and pushes said lower inclined surface (Li curved surface 635) to move said second pushing member (Valenzona ratchet protuberance 182; column 8 line 65 through column 9 line 15).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Li reference, to include wherein said upper pushing portion has a upper inclined surface that contacts said lower inclined surface of said second pushing member such that said upper inclined surface moves along said lower inclined surface and pushes said lower inclined surface to move said second pushing member, as suggested and taught by Valenzona, for the purpose of providing an upper and lower incline surface in slide able contact to advantageously provide an improved way to translate vertical (downward) movement into horizontal movement.   

    PNG
    media_image2.png
    409
    624
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6619.  The examiner can normally be reached on 6:30 a.m to 3:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM MICHAEL ECKARDT/
Examiner, Art Unit 3761                                                                                                                                                                                                        
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/12/2021